DETAILED ACTION

This Office Action is in response to Applicant's application filed on September 04, 2020. Currently, claims 21-40 are pending. The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2002/0065700 A1) (hereinafter Powell) in view of Slone et al. (US 2007/0276689 A1) .

Claims 21, 25, 29, 35-40:
Powell, as shown, discloses the following limitations of claims 21, 25, 29, 35-40:
A method (and corresponding system – Fig 6, showing equivalent computer functionality and structure and method  and system for workforce management system - see para [0076], "the present invention provides a method and system for allocating personnel and resources to efficiently complete work assignments that efficiently schedule mobile service technicians to complete diverse types of work assignments within a defined geographic area.") of optimizing a workflow for scheduling work assignments (see para [0011], "system to provide advanced planning and scheduling solutions enabling a user or planner to optimize the allocation of his workforce in response to changing service requests and priorities present in the service industry."), the method comprising: defining a plurality of work queues, each work queue representative of a task to be completed (see para [0018], "processing multiple work assignments of diverse types to a mobile workforce having a plurality of mobile workforce members. The steps of this method include receiving a first work assignment. This work assignment is examined to determine the type of work assignment, a service assignment or a pooled assignment. If the work assignment is a pooled work assignment, the work assignment is placed within a pooled work assignment queue. Similarly, if the 
presenting a graphical indication…on the graphical user interface (see para [0067], "A user 100 will input a first work assignment 104 as provided by step 10 of FIG. 1 via a user interface 102. Based on a tag or other identifier assigned to the work assignment 104, the computer program 92 will identify the nature or type of the work assignment 104 as illustrated by step 12. In the present embodiment the work assignment 104 is classified as either a service work assignment and placed in a service queue 106 or a pooled work assignment and placed in a pooled queue 108 at step 20."  );
unbinding a plurality of work queues for a predetermined number of work processes
randomly selecting an unbound work queue and iteratively binding another unbound work queue to the selected unbound work queue and simulate the performance of the workflow to optimize the workflow schedule until all unbound work queues are rebound (see para [0056], "1 Random Allocation of Pooled Work Intelligent Allocation of Pooled Work No Visibility as to Impact of Automatic Insertion of Pooled work Inserting Pooled Work with visibility Driving Times within Schedules Driving Times within Schedules not optimal optimal Employee Preferences Not Employee Preferences Considered Considered Service Order Appointments Pooled Work Allocation Regards Difficult Manage Appointments Pooled Work Difficult to Track Pooled Work Easy to Track in a Priorities historical database for future analysis Completion Schedules and Priorities Organization Completion in Optimal Manner Geographical Distribution Geographical Distribution and Organization" and see para [0055], [0071], [0074], showing iterative binding) 
Powell, however, does not specifically disclose receiving a selection of one or more work queues of the plurality of queues.  In analogous art, Slone discloses the following limitations:
displaying the plurality of defined work queues in a graphical user interface (Fig 2A, where the tasks is indicative of work);
receiving, through the graphical user interface, a selection of at least two work queues of the plurality of defined work queues (see para [0051], "the user can arrange workflow objects, such as tasks 204, in the design view 202 to build a 
presenting a graphical indication of each of the selected work queues on the graphical user interface (see para [0051]-[0052], where a user arranging or using a wizard shows selection)
creating, in the graphical user interface, at least one link between two of the at least two selected work queues, binding two of the at least two selected work queues (see para [0038], [0054], [0065], showing ability to create links for the queues/nodes/elements by dragging and dropping on to them which can be considered making a link between the control such as the button or label and the node/element and see para [0049], [0068]-[0071])
defining at least one work process goal for the at least one work process (see para [0050]-[0051], where defining and tracking business process can be considered a goal of the workflow/work queues and associated links);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Powell with Slone because incorporating selection of queues enables more functionality in the data binding techniques that can improve bottleneck situations (see Slone, para [0002]-[0005]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the workflow data binding system as taught by Slone in the method for allocating personnel to complete work assignments of Powell, since the claimed invention is merely a combination of old elements, and in the combination each element 
Powell and Slone, however, do not specifically disclose generating a schedule of assignments of tasks.  In analogous art, Fama discloses the following limitations:
binding two of the at least two selected work queues (see para [0048], "At block 650 the optimal binding 360 for each of the schedulable objects 350 is selected.)
generating, using a processor adapted to optimize a work schedule, a workflow for scheduling tasks associated with the graphically depicted work queues, the generated schedule defined by the at least one work process goal 
the workflow schedule is optimized such that all work process goals are met (see para [0048], "At block 650 the optimal binding 360 for each of the schedulable objects 350 is selected. The techniques that schedulers use to produce an optimal schedule for a given set of inputs (workload, constraints, and goals) should be understood by a person of ordinary skill in the art.").
Additionally for claims 35-36, 38-39, Fama further discloses:
defining, with the graphical user interface, at least one constraint associated with at least one of the selected work queues or at least one of the created graphical directional links (see para [0036], "At block 530, at least one association between variable-length activity templates 230 and shift 320 is received. At block 540, schedule 250 is produced based on the received information, in accordance with constraints 280 and goals 260. As will be described in further detail in connection with FIGS. 6-7, schedule 250 is determined by generating schedulable objects and then selecting optimal bindings for these objects.");
simulating, with the processor, the performance of the generated workflow and optimizing the workflow until the simulation determines the workflow is optimized such that all constraints and work process goals are met by the optimized workflow (see para [0048], "the optimal binding 360 for each of the schedulable objects 350 is selected. The techniques that schedulers use to produce an optimal schedule for a given set of inputs (workload, constraints, and goals) should be understood by a person of ordinary skill in the art. Such techniques include, but are not limited to, local search, simulated annealing, and heuristics. The use of schedulable objects and bindings should also be understood by such a person.").

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for automatic scheduling of a workforce as taught by Fama in the Powell and Slone combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Powell, Slone and Fama, however, do not specifically disclose a work process is indicated with a unique color. In analogous art, Cok discloses the following limitations:
directional graphical links (see para [0032] and Figs 1B-1H),
graphically depicting each of the work processes with a unique color (see para [0029]-[0031], especially "The active icon 2 in FIG. 1C can be highlighted relative to the inactive icons in the graphic user interface, e.g. with heavier lines, bold text labels, blinking, alternate colors, etc., to indicate the current task and status to an operator. The depiction of an active icon can also be modified depending on the state of the represented task, for example when all information is entered into a current task, the icon can change in some fashion, for example by changing color or by a cessation of blinking. Likewise, the new-task indicators 32 can be highlighted with respect to the connection indicators 30, if present, e.g. by darker or heavier lines or by the appearance of an arrow. The connected tasks, e.g. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Powell, Slone and Fama with Cok because using directional graphical links and colors for tasks enhances the user functionality by providing useful information for users of a workflow and to improve their understanding of the workflow data (see Cok, para [0002]-[0006]).          
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for dynamic graphic indicator for connected tasks as taught by Cok in the Powell, Slone and Fama combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22-23, 26-27, 30-31, 33-34:
Powell and Slone do not specifically disclose at least one constraint associated with at least one of the selected work queues.  In analogous art, Fama discloses the following limitations:
defining, with the graphical user interface, at least one constraint associated with at least one of the selected work queues (see para [0027], "Although shown as two separate components in FIG. 2, in another embodiment the template user interface 220 and work-rule interface 230 are combined into a single user interface. 
wherein the generated schedule is defined by the at least one constraint and the at least one work process goal  (see para [0036], "At block 530, at least one association between variable-length activity templates 230 and shift 320 is received. At block 540, schedule 250 is produced based on the received information, in accordance with constraints 280 and goals 260. As will be described in further detail in connection with FIGS. 6-7, schedule 250 is determined by generating schedulable objects and then selecting optimal bindings for these objects.")
defining, with the graphical user interface, at least one constraint associated with at least one of the selected work queues or at least one of the created graphical directional links (see para [0036], "At block 530, at least one association between variable-length activity templates 230 and shift 320 is received. At block 540, schedule 250 is produced based on the received information, in accordance with constraints 280 and goals 260. As will be described in further detail in connection with FIGS. 6-7, schedule 250 is determined by generating schedulable objects and then selecting optimal bindings for these objects.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Powell and Slone with Fama because generating a 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for automatic scheduling of a workforce as taught by Fama in the Powell and Slone combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24, 28:
Powell, Slone and Fama do not specifically disclose graphically depicting each work queue and each graphical line that are not part of one of the work processes as a single unique color.  In analogous art, Cok discloses the following limitations:
graphically depicting each work queue and each graphical line that are not part of one of the work processes as a single unique color (see para [0029]-[0031], especially "The active icon 2 in FIG. 1C can be highlighted relative to the inactive icons in the graphic user interface, e.g. with heavier lines, bold text labels, blinking, alternate colors, etc., to indicate the current task and status to an operator. The depiction of an active icon can also be modified depending on the state of the represented task, for example when all information is entered into a current task, the icon can change in some fashion, for example by changing color or by a cessation of blinking. Likewise, the new-task indicators 32 can be highlighted with respect to the connection indicators 30, if present, e.g. by darker 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Powell, Slone and Fama with Cok because using directional graphical links and colors for tasks enhances the user functionality by providing useful information for users of a workflow and to improve their understanding of the workflow data (see Cok, para [0002]-[0006]).          
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for dynamic graphic indicator for connected tasks as taught by Cok in the Powell, Slone and Fama combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624